July 19, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
LAURI DIANE DEBRIE THANHEISER BY AND THROUGH HER GUARDIAN AD
LITEM, KATHLEEN VOSSLER, OR IN THE ALTERNATIVE BY AND THROUGH
              HER NEXT FRIEND, GAYLE GILL, Appellant

NO. 14-12-00519-CV                         V.

                          FORD C. THANHEISER, Appellee
                        ________________________________

       Today the Court heard appellant's motion to dismiss the appeal from the judgment
signed by the court below on February 22, 2012. Having considered the motion and
found it meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Lauri Diane Debrie Thanheiser by and through her Guardian Ad Litem,
Kathleen Vossler, or in the alternative by and through her next friend, Gayle Gill.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.